DETAILED ACTION

Claims 2-21 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 2-21 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharathchandra Umapathirao Pankanti (US-20180308184-A1).
	As per claim 2, Pankanti teaches “a computing system, comprising”:
at least one computing processor; and memory including instructions that, when executed by the at least one computing processor, enable the computing system to:

determine a plurality of document section selection scores for a plurality of candidate document sections based on the primary user account document section preference information, the plurality of candidate document sections organized into groups based on respective candidate document section types, wherein a document section selection score quantifies a likelihood of a candidate document section satisfying the primary user account document section preference information, ([0079]-[0082])
select a candidate document section from the plurality of candidate document sections for each individual document section based on the plurality of document section selection scores, ([0079]-[0082])
generate a group of candidate document sections, ([0079]-[0082]) and
generate information to present the document, the document including a representation of the group of candidate document sections,’ ([0079]-[0082]).
	As per claim 3, Pankanti further shows “wherein the document section type corresponds to one of a preamble section type, a recital section type, a words of agreement section type, a definitions section type, an action section type, a 
	As per claim 4, Pankanti further shows “wherein a document section includes one of a clause section, a provision section, or a portion of a contract section,” ([0079]-[0081]).
	As per claim 5, Pankanti further shows “wherein the primary user account document section preference information includes priority information, the priority information indicating a level of importance of a document section type,” ([0079]-[0080]).
	As per claim 6, Pankanti further shows “wherein the primary user account document section preference information includes content preference information, the content preference information indicating at least one of a selection of at least one document section, information indicating a selection of an option for a document section, date information for a document section, duration information for a document section, or user-generated text for a document section,” ([0081]-[0082]).
	As per claim 7, Pankanti further shows “wherein the option for the document section is one setting from a set of possible settings for the document section,’ ([0079]-[0081]).
	As per claim 8, Pankanti further shows “wherein the instructions when executed by the at least one computing processor further enable the computing system to:

“evaluate a trained model on the plurality of documents to determine mapping information, the mapping information identifying associations between document sections associated with the plurality of documents,” ([0079]-[0080]).
	As per claim 9, Pankanti further shows “wherein the request to generate the document is further associated with a secondary user account, the secondary user account associated with secondary user account document section preference information,’ ([0079]-[0080]).
	As per claim 10, Pankanti further shows “wherein the document includes default document sections,” ([0079]-[0080]).
	As per claim 11, Pankanti further shows “wherein the instructions, when executed by the at least one computing processor, further enables the computing system to: display the document,’ ([0079]-[0080]); and
“emphasize candidate document sections of the group of candidate document sections based on the primary user account document section preference information,” ([0079]-[0080]).
	As per claim 12, Pankanti teaches “a method, comprising”:
“receiving a request to generate a document, the document associated with a plurality of document sections, individual document sections associated with a document 
“determining a plurality of document section selection scores for a plurality of candidate document sections based on the primary user account document section preference information, the plurality of candidate document sections organized into groups based on respective candidate document section types, wherein a document section selection score quantifies a likelihood of a candidate document section satisfying the primary user account document section preference information,” ([0079]-[0082]);
“selecting a candidate document section from the plurality of candidate document sections for each individual document section based on the plurality of document section selection scores,” ([0079]-[0082]);
“generating a group of candidate document sections, ([0079]-[0082]) and
generating information to present the document, the document including a representation of the group of candidate document sections,” ([0079]-[0082]).
	As per claim 13, Pankanti further shows “wherein a document section type corresponds to one of a preamble section type, a recital section type, a words of agreement section type, a definitions section type, an action section type, a representation and warranties section type, a covenants and rights section type, a 
	As per claim 14, Pankanti further shows “wherein a document section includes one of a clause section, a provision section, or a portion of a contract section,” ([0079]-[0081]).
	As per claim 15, Pankanti further shows “wherein the primary user account document section preference information includes priority information, the priority information indicating a level of importance of a document section type,” ([0079]-[0080]).
	As per claim 16, Pankanti further shows “wherein the primary user account document section preference information includes content preference information, the content preference information indicating at least one of a selection of at least one document section, information indicating a selection of an option for a document section, date information for a document section, duration information for a document section, or user-generated text for a document section,’ ([0081]-[0082]).
	As per claim 17, Pankanti further shows “wherein the option for the document section 1s one setting from a set of possible settings for the document section,” ([0079]-[0081]).
	As per claim 18, Pankanti further shows “obtaining a plurality of documents, a document associated with a set of document sections,’ ([0079]-[0080]); and

	As per claim 19, Pankanti further shows “displaying the document,’ ([0079]-[0080]); and
“emphasizing candidate document sections of the group of candidate document sections based on the primary user account document section preference information,” ([0079]-[0080]).
	As per claim 20, Pankanti teaches “a non-transitory computer readable storage medium storing one or more sequences of instructions executable by one or more processors to perform a set of operations comprising: receiving a request to generate a document, the document associated with a plurality of document sections, individual document sections associated with a document section type, the request associated with a primary user account, the primary user account associated with primary user account document section preference information,” ([0079]-[0082]);
“determining a plurality of document section selection scores for a plurality of candidate document sections based on the primary user account document section preference information, the plurality of candidate document sections organized into groups based on respective candidate document section types, wherein a document section selection score quantifies a likelihood of a candidate document section 
“selecting a candidate document section from the plurality of candidate document sections for each individual document section based on the plurality of document section selection scores,” ([0079]-[0082]);
“generating a group of candidate document sections, ([0079]-[0082]) and
generating information to present the document, the document including a representation of the group of candidate document sections,” ([0079]-[0082]).
	As per claim 21, Pankanti further shows “instructions executed by the one or more processors to perform the set of operations of: displaying the document,” ([0079]-[0080]).



                                                          Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 22, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153